Title: Eleuthère I. du Pont de Nemours to Thomas Jefferson, 1 March 1811
From: Du Pont de Nemours, Eleuthère Irénée
To: Jefferson, Thomas


          
            Sir
            Eleutherian Mills March 1st 1811.
          
            you have probably Seen in some of the federal papers an article pretended to be the extract of one of my father’s speech in the council of Elders; I will loose no time in contradicting this infamous, wicked and Slanderous publication, but in the mean time I think I owe to the frienship with which you have always honored my father to cancel your doubts, if you could have any about it, in sending you an extract of the said Speech as published in the Journal l’historien. I will have a translation made by a Sworn interpreter and will send it to Baltimore for the perusal of those who may wish to convince themselves of the wickedness of the autor of the publication.
          
            with great respect I remain Sir Your most obedt Servt
            
 E. I. duPont de Nemours.
          
        